Citation Nr: 1139999	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss since October 25, 2006.

2.  Entitlement to a compensable rating for bilateral hearing loss prior to October 25, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied a compensable rating for bilateral hearing loss.

In a July 2007 rating decision, the RO assigned a 10 percent disability rating for bilateral hearing loss effective October 25, 2006, the date of receipt of the claim.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, the issues are as stated on the title page.

In March 2011, the Board remanded the claim for further development.

The issue of entitlement to reimbursement for expenses regarding treatment of service-connected posttraumatic stress disorder with depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since October 25, 2006, the Veteran's bilateral hearing loss has, at worst, been manifested by a Roman Numeral Level III hearing loss in the right ear, and a Roman Numeral IV loss in the left ear.

2.  During the one-year period prior to October 25, 2006, it is not factually ascertainable that the bilateral hearing loss underwent an increase in disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent since October 25, 2006, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for a compensable rating prior to October 25, 2006, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006, June 2008, and April 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Pursuant to the March 2011 Board remand, the Veteran underwent another VA audiological examination in April 2011.  Therefore, VA complied with the directives of the March 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  In the instant case, as will be shown below, the Veteran has demonstrated an exceptional pattern of hearing loss; therefore, 38 C.F.R. § 4.86 and Table VIA will be considered.

Analysis

A 20 percent evaluation requires a Roman Numeral Level III hearing loss in one ear and a Roman Number Level XI in the other ear.  A review of the May 2007 and April 2011 VA examination reports shows that since October 25, 2006, the Veteran's bilateral hearing loss has, at worst, been manifested by a Roman Numeral Level III hearing loss in the right ear, and a Roman Numeral IV loss in the left ear.

A December 2006 private audiogram is inadequate for rating purposes because the left ear was not tested at 3000 Hertz.  A January 2007 VA examination was considered inadequate, and puretone thresholds and speech recognition scores were not reported.  The Veteran had VA audiological testing for treatment purposes in May 2008, but the results of the auditory threshold testing were not reported because air and bone conduction test results were inconsistent.  On retesting in June 2008 for treatment purposes, the audiologist stated that the test results showed no significant change in hearing since testing in 2005.  The audiologist, however, did not report the specific results of the June 2008 testing.

At the May 2007 VA examination, the puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 25, 35, 55, and 65, in the right ear, respectively.  The average puretone threshold for the right ear was 45 decibels.    The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 35, 55, 60, and 70, in the left ear, respectively.  The average puretone threshold was 55 decibels for the left ear.  Speech discrimination was 76 percent in both ears.

The May 2007 VA audiological findings correspond to a level III hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level III hearing in the right ear and level IV hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

At the April 2011 VA examination, the puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 20, 35, 55, and 65, in the right ear, respectively.  The average puretone threshold for the right ear was 44 decibels.  Speech discrimination was 78 percent in the right ear.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 10, 60, 65, and 70, in the left ear, respectively.  The average puretone threshold was 51 decibels for the left ear.  Speech discrimination was 84 percent in the left ear.

The April 2011 VA audiological findings correspond to a level III hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level III hearing in the right ear and level II hearing in the left ear yields a zero percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86.  Nonetheless, the Veteran's hearing loss does not meet the criteria under that section.  Each loss at the four specified frequencies is not 55 decibels or greater in either ear.  Moreover, the appellant's hearing tests do not show a result of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Therefore, the rating under 38 C.F.R. § 4.85 is the correct rating under the regulations for the Veteran.  

As for the one-year period prior to October 25, 2006, there is no audiometric testing of record from that time period.  During the one-year period prior to October 25, 2006, it is not factually ascertainable that the bilateral hearing loss underwent an increase in disability.

In any event, at the April 2005 VA examination, the puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 20, 30, 55, and 65, in the right ear, respectively.  The average puretone threshold for the right ear was 43 decibels.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 25, 55, 60, and 70, in the left ear, respectively.  The average puretone threshold was 53 decibels for the left ear.  Speech discrimination was 92 percent in both ears.

The April 2005 VA audiological findings correspond to a level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a zero percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  38 C.F.R. § 4.86 is not applicable because he Veteran's hearing loss did not meet the criteria under that section. 

The symptoms presented by the claimant's bilateral hearing loss  - difficulty hearing - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the  holding of the United States Court of Appeals for Veterans Claims (the Court) in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

At an April 2005 VA audiological examination, the Veteran reported that he had difficulty hearing the television, difficulty hearing when using the telephone, and difficulty understanding conversations when background noise is present.  The April 2011 VA examiner reported that the hearing loss's impact on occupational activities was hearing difficulty.  The evidence of record does not reflect that the Veteran's bilateral hearing loss has caused a marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.






ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss since October 25, 2006, is denied.

Entitlement to a compensable evaluation for bilateral hearing loss prior to October 25, 2006, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


